Case 3:20-cv-07739-SK Document 1-2 Filed 11/02/20 Page 1 of 3




                      EXHIBIT B
          Case 3:20-cv-07739-SK Document 1-2 Filed 11/02/20 Page 2 of 3

                                DEPARTMENT OF DEFENSE
                              FREEDOM OF INFORMATION DIVISION
                                   1155 DEFENSE PENTAGON
                                 WASHINGTON, DC 20301-1155



                                                                                 Ref: 20-F-1304
                                                                                    July 1, 2020


Lee Fang
First Look Media
Lee.fang@firstlookmedia.net

Dear Mr. Fang,

        This is an interim response to your June 29, 2020 Freedom of Information Act (FOIA)
request, a copy of which is enclosed for your convenience. We received your request on June
29, 2020 and assigned it case number 20-F-1304. We ask that you use this number when
referring to your request.

        Although we have already begun processing your request, we will not be able to respond
within the FOIA's 20-day statutory time period as there are unusual circumstances which impact
our ability to quickly process your request. The FOIA defines unusual circumstances as (a) the
need to search for and collect records from a facility geographically separated from this office;
(b) the potential volume of records responsive to your request; and (c) the need for consultation
with one or more other agencies or DoD components having a substantial interest in either the
determination or the subject matter of the records. At least one, if not more of these scenarios
applies or would likely apply to your request. While this office handles FOIA requests for the
Office of the Secretary of Defense (OSD), the Joint Staff (JS) and other component offices, we
do not actually hold their records and our office is not geographically located with these
organizations. As we do not hold the records, until the required records searches are complete,
we are unable to estimate the potential volume of records or the number of consultations that will
be required to make a release determination.

       Your request has been placed in our complex processing queue and is being worked
based on the order in which the request was received. Our current administrative workload is
approximately 3,051 open requests.

       In some instances, we have found that requesters who narrow the scope of their requests
experience a reduction in the time needed to process their requests. If you wish to narrow the
scope of your request or have questions about the foregoing, please do not hesitate to contact
your Action Officer, Matthew Koch, at matthew.j.koch24.civ@mail.mil or 571-372-0412.

     Additionally, if you have concerns about service received by our office, please contact a
member of our Leadership Team at 571-372-0498 or Toll Free at 866-574-4970.

        Should you wish to inquire about mediation services, you may contact the OSD/JS FOIA
Public Liaison, Melissa S. Walker, at 571-372-0462 or by email at OSD.FOIALiaison@mail.mil,
or the Office of Government Information Services (OGIS) at the National Archives and Records
Administration. The contact information for OGIS is as follows:
         Case 3:20-cv-07739-SK Document 1-2 Filed 11/02/20 Page 3 of 3




                             Office of Government Information Services
                             National Archives and Records Administration
                             8601 Adelphi Road-OGIS
                             College Park, MD 20740
                             E-mail: ogis@nara.gov
                             Telephone: 202-741-5770
                             Fax: 202-741-5769
                             Toll-free: 1-877-684-6448

       We regret the delay in responding to your request and appreciate your patience. As
previously stated, please contact your Action Officer, Matthew Koch, and reference FOIA case
number 20-F-1304 if you have any questions or concerns.

                                                    Sincerely,




                                              For
                                                    Stephanie L. Carr
                                                    Chief

Enclosure:
As stated
